ORDER

PER CURIAM.
Flat River Glass Company appeals from a Final Award Allowing Compensation (Final Award) of the Labor and Industrial Relations Commission (Commission) modifying the Award and Decision of the Administrative Law Judge as to the type of disability benefits awarded to Patricia J. Nolan. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s Final Award is supported by competent and substantial evidence and is not clearly contrary to the overwhelming weight of the evidence. Landers v. Chrysler Corp., 963 S.W.2d 275, 279 (Mo.App. E.D.1997). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).